Citation Nr: 0829958	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-12 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
in the Washington Army National Guard from June 2000 to 
January 2001, with periods of inactive duty for training 
(INACDUTRA) occurring until November 2003.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  


FINDINGS OF FACT

1.  There is medical evidence of record that shows that the 
veteran had bilateral knee disabilities prior to entering 
service and it is not contended otherwise; such disabilities 
were essentially asymptomatic upon entry into ACDUTRA with 
the Army National Guard.  

2.  The service and post-service medical records confirm that 
the veteran's pre-existing right and left knee disabilities 
underwent a chronic worsening during ACDUTRA as the result of 
recurrent trauma associated with her training and duties.      


CONCLUSIONS OF LAW

1.  The veteran's pre-existing synovitis of the right knee 
with probable chondromalacia patella was aggravated by trauma 
during ACDUTRA.  38 U.S.C.A. §§ 101(24), 1153, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.6, 3.306 (2007).
  
2.  The veteran's pre-existing chondromalacia patella and 
patellofemoral syndrome of the left knee was aggravated by 
trauma during ACDUTRA and INACDUTRA.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.306 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for the 
veteran's right and left knee disorders on an aggravation 
basis.  As there is contemporaneously recorded medical 
evidence of pre-existing right and left knee disabilities and 
the veteran has conceded as much, the Board's grant of 
service connection for both knee disabilities on an in-
service aggravation basis represents a full grant of the 
benefits sought on appeal.  Therefore, no further development 
is needed with respect to these claims.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); cf. Paulson v. Brown, supra, at 470-471.  Temporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  
Presumptive periods do not apply to ACDUTRA. Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991). Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing inactive duty for training (INACDUTRA). 38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

Analysis

The veteran contends, in essence, that while she had a 
history of bilateral knee problems prior to service, repeated 
trauma during her periods of ACDUTRA aggravated her pre-
existing right and left knee disabilities.  Medical records 
submitted by the veteran and dated prior to any ACDUTRA or 
INACDUTRA show that she was treated for synovitis of the 
right knee with probable chondromalacia patella and 
chondromalacia patella and patellofemoral syndrome of the 
left knee in the late 1990s while a student.  The veteran 
asserts that these disabilities were aggravated by the 
repeated trauma associated with marching and exercising 
during basic training.  The Board agrees.  

The veteran submitted two private records which showed that 
she incurred injuries to the right and left knees prior to 
service.  Specifically, she was treated in March 1999 for 
chondromalacia patella in the left knee with mal-tracking 
patellofemoral syndrome as a result of a volleyball injury.  
She received treatment in July 1999 for right knee acute 
synovitis, probably related to chondromalacia.  Thus, 
contemporaneously recorded medical evidence confirms the 
veteran had pre-existing right and left knee disabilities and 
it is not contended otherwise.   

Regarding the question of in-service aggravation, in 
reviewing the service medical records in the claims file, it 
is apparent that the veteran's pre-existing knee disabilities 
were essentially asymptomatic upon entry onto ACDUDRA but she 
was seen on multiple occasions beginning shortly thereafter 
for bilateral knee complaints during and after basic 
training.  She complained of knee pain for approximately one 
month during her training.  In August 2000, she reported to 
medical personnel complaining of tightness and pain in the 
knees following running with a rucksack.  The veteran gave a 
history of some instability in the knees, stating that it 
felt as if they were "pushing out."  Further visits 
followed in September and October 2000 and pain medication 
was prescribed.  In-service physical therapy did help the 
veteran's symptoms, and she reported feeling much improved in 
November 2000.  The veteran did complete her Basic Training 
and returned to her home unit, where she served for several 
years on an INACDUTRA basis.  Following her return from 
ACDUTRA, however, a private medical report of May 2000 (with 
magnetic resonance imaging) showed bilateral joint effusion 
in the knees.  Additionally, the veteran reported having 
surgery on both knees in November 2003, and this resulted in 
her being placed on a medical profile.  In November 2003, she 
was found to be medically disqualified for continued service 
with the Army National Guard.  

The Board notes that the record shows an injury to the knees 
in August 2000, during an ACDUTRA period, and that this 
produced painful symptoms requiring fairly regular treatment 
by both military and private practitioners.  Indeed, while on 
ACDUTRA, the veteran required physical therapy and duty 
limitations due to bilateral knee problems apparently caused 
by the demands of military training.  Her bilateral knee 
disability continued to deteriorate after Basic Training, 
with both knees eventually necessitating corrective surgery 
in 2003.  Regarding a current disability, a June 2004 VA 
examination confirmed the presence of bilateral effusion 
after the initial release from ACDUTRA, and an additional 
diagnosis of bilateral arthritis was entered.  The veteran's 
range of motion in the knees was limited due to her surgical 
history.  

In view of the foregoing, the Board determines that the 
evidence is sufficient to show a continuing progression of 
disabling symptoms since the initial August 2000 in-service 
consultation for knee complaints and that the evidence as a 
whole supports a finding that both pre-existing knee 
disabilities were chronically worsened or aggravated during 
ACDUTRA as a result of the demands of running with heavy 
rucksacks and other equipment.  In further support of this 
conclusion, aside from the evidence of the progression of 
symptoms, the need for treatment and being placed on a 
physical profile and eventually disqualified for additional 
service, all due to her bilateral knee disabilities, 
bilateral knee effusion was noted only three months after 
leaving ACDUTRA, and this was not noted at any point prior to 
service.  As such, the Board determines that the requirements 
of service connection for the veteran's right and left knee 
disabilities are warranted.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.   


ORDER

Entitlement to service connection for a left knee disability 
is granted.  

Entitlement to service connection for a right knee disability 
is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


